Citation Nr: 1414545	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  11-09 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to November 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In the February 2010 decision, the RO denied the Veteran's petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder.  In the May 2010 decision, the RO denied what it characterized as a separate claim for service connection for PTSD.

In that connection, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently has held that, although an appellant's claim identified only a single diagnosed disorder, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed separate claims seeking both to reopen a previously denied claim for service connection for a "mental condition" and service connection for PTSD specifically, the Board notes that the Veteran has been diagnosed with multiple acquired psychiatric disorders, including both depression and anxiety disorder.  Further, the Veteran has previously applied for, and been denied, service connection for a "mental condition."  The Board thus finds that, pursuant to Clemons, supra, the Veteran's claim is more accurately classified as a single claim to reopen his previously denied claim for service connection for any acquired psychiatric disorder, to include PTSD.  See Clemons, 23 Vet. App. 1 (2009).

The Veteran requested a hearing before a Veterans Law Judge.  However, upon being notified that such a hearing had been scheduled, he submitted a statement in September 2011 in which he withdrew his hearing request and asked that the Board consider his case based on the evidence of record.  Thus, the Board considers the Veteran's hearing request to be withdrawn and will proceed with adjudication of his appeal.  

Further, and regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include PTSD.  This is so because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Hence, the Board has characterized the claim of service connection for an acquired psychiatric disorder as a claim to reopen.

In a March 2011 statement, the Veteran stated that he wished to withdraw from appeal his claims of service connection for bilateral hearing loss and tinnitus, as well as his petition to reopen a previously denied claim for service connection for prostate cancer.  In light of the Veteran's statements, the Board considers the identified claims to be withdrawn and no longer in appellate status. 

(The decision below addresses the Veteran's petition to reopen a previously denied claim of service connection for an acquired psychiatric disorder.  The underlying service connection issue is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  In an August 2007 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for what it characterized at the time as "chronic anxiety neurosis (also claimed as depression)."  The Veteran did not appeal that decision.

2.  Evidence received since the August 2007 decision is new, relates to an unestablished fact necessary to substantiate the Veteran's claim of service connection for an acquired psychiatric disorder, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An August 2007 rating decision that denied the Veteran's petition to reopen a previously denied claim of service connection for "chronic anxiety neurosis (also claimed as depression)" is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).

2.  Since the prior final denial of the petition to reopen the previously denied claim of service connection for an acquired psychiatric disorder, new and material evidence has been received; hence, the requirements to reopen the claim have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 2007 rating decision, the RO denied the Veteran's petition to reopen a previously denied claim for service connection for an acquired psychiatric disorder.  The Veteran did not appeal, so the decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2013).  In December 2009, the Veteran again sought to reopen his claim.

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, Title 38, Code of Federal Regulations, Section 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, as indicated above, the last final denial pertinent to the claim for service connection for an acquired psychiatric disorder was the August 2007 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran filed his original application for service connection for an acquired psychiatric disorder in March 1982.  The RO denied the claim for service connection in May 1983 and, in so doing, found that the Veteran had not established that his in-service treatment for psychiatric problems during service represented a chronic psychiatric disability that continued after his separation from service.  This decision was not appealed and therefore became final.  Since the initial May 1983 denial, the Veteran has attempted to reopen the previously denied claim on several occasions, most recently in May 2007.  That petition to reopen was denied by the RO in the August 2007 rating decision.  The Veteran did not appeal that decision, which also became final.  The Veteran now again asserts that he has an acquired psychiatric disorder that is related to service.  As a result, the Veteran contends that service connection for an acquired psychiatric disorder is warranted.

Evidence of record in 2007 included the Veteran's service treatment records and records of post-service VA medical treatment.  Review of the service treatment records reflects that he was seen in January 1973 and again in March 1973 for complaints of anxiety, headaches, and "nerves" related to his enrollment in air traffic controller (ATC) school.  He underwent psychiatric evaluation in March 1973 and was medically disenrolled from ATC school.  Thereafter, at his October 1973 separation medical examination, the Veteran was found to have no psychiatric abnormalities.  Although he answered "Yes" when asked at his October 1973 separation medical history report if he experienced "frequent trouble sleeping" and "nervous trouble of any sort," his examining physician noted that he had experienced insomnia and nervous trouble in March 1973 "due to anxiety caused by personal problems."  The examiner noted that the Veteran had been removed from ATC school and had since had "no further complications, no sequelae" from any psychiatric difficulty.  Following his separation from service, the Veteran was treated on multiple occasions for alcoholism and cocaine abuse but was otherwise not diagnosed with any psychiatric disorders.  

Evidence added to the record since the RO's August 2007 denial concerning the Veteran's claim for service connection for an acquired psychiatric disorder includes records of treatment he has received from VA treatment providers since that date, as well as an evaluation from a private psychologist dated in March 2013.  VA treatment records include a PTSD consult from February 2010 in which the psychiatrist evaluated the Veteran for possible PTSD.  The treatment provider found that the Veteran did not have PTSD but instead diagnosed him with anxiety disorder.  He opined that the Veteran's "anxiety symptoms do appear to be present, however, likely related to the car accident" in which the Veteran's friends were killed while on active duty.  In addition, in the March 2013 evaluation, the private psychiatrist diagnosed the Veteran with generalized anxiety disorder, depressive disorder, and polysubstance dependence in remission.  He pointed out that the Veteran had been disenrolled from ATC school in service for "medical reasons" and opined that the Veteran's anxiety symptoms developed in ATC school and were exacerbated by the memories of his friends who were killed in the car accident.  The examiner concluded that the Veteran's current anxiety disorder is more likely than not an "extension of the anxiety condition developed while in the Air Force."  As such, the Board finds that the evidence, in the form of the VA treatment provider's diagnosis and the March 2013 private evaluation, is "new" in the sense that it was not previously considered by agency decision makers.  The Board also finds that the newly submitted evidence is not cumulative or duplicative of evidence previously considered and is thus "material" for purposes of reopening the Veteran's claim.

In this regard, the Board notes that, at the time of the August 2007 rating decision, the RO denied the Veteran's petition to reopen his previously denied claim for service connection because he had not established that he had a chronic acquired psychiatric disorder related to his time on active duty.  Prior to the receipt of the above-identified evidence, the RO had not received or reviewed evidence supporting the Veteran's contention that he has an acquired psychiatric disorder that is related to his time in service.  Newly submitted evidence, however, directly addresses a fact that had been unestablished at the time of the August 2007 determination-a chronic acquired psychiatric disorder related to service.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veteran has provided evidence suggesting a possible link between his current psychiatric problems and service.  Because the evidence submitted by the Veteran provides such evidence, the Board finds that the evidence adds to the record in a way that it should be considered new and material.

The Board finds, therefore, that the identified evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  Accordingly, new and material evidence has been submitted, and the criteria for reopening the previously denied claim of service connection for an acquired psychiatric disorder have been met.



ORDER

New and material evidence to reopen a claim of service connection for an acquired psychiatric disorder has been received; to this limited extent, the appeal of this issue is granted.


REMAND

In light of the Board's conclusion that the claim for entitlement to service connection for an acquired psychiatric disorder is reopened, the claim must be considered on a de novo basis.  The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claim.

At the outset, the Board notes that the record indicates that the Veteran has received treatment for his psychiatric disorder at the Omaha campus of the VA Nebraska-Western Iowa Health Care System.  Records present in the file are dated most recently in March 2011, although the record suggests that the Veteran has continued to seek psychiatric treatment there.  VA is required by the VCAA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim, to include relevant records from both Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claim, the AOJ must attempt to obtain any examination or treatment records at any time from March 2011 to the present from the Omaha VA facility.  The AOJ must further request that the facility provide a negative response if no such records are available.

The Board further acknowledges that the record contains evidence that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, no medical records related to the award of SSA benefits are present in the claims file.  As records associated with the Veteran's SSA determination could be relevant to the claim on appeal, any available medical or other records associated with the Veteran's award of SSA disability benefits must be obtained and associated with the claims file.  The Board notes that once VA is put on notice that the Veteran has been granted SSA benefits, VA has a duty to obtain the records associated with that decision.  See Quartuccio, 16 Vet. App. 183; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  In addition, certain chronic diseases, such as psychoses, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection for PTSD requires: (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

Where it is determined that a Veteran was engaged in combat with the enemy and the claimed stressor is related to such combat, the Veteran's lay testimony regarding the claimed stressor is accepted as conclusive as to its actual existence, absent clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f).  However, if the Veteran did not engage in combat, his alleged stressors must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Nevertheless, if a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

Regarding the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, relevant evidence of record consists of the Veteran's service treatment records and records of his post-service treatment from VA treatment providers, as well as a private psychiatric evaluation conducted in March 2013.  As noted above, the Veteran's service treatment records reflects that he was seen on two occasions in 1973 and for psychiatric complaints related to his enrollment in ATC school.  He was medically disenrolled from ATC school following a March 1973 psychiatric evaluation.  Thereafter, at his October 1973 separation medical examination, the Veteran was found to have no psychiatric abnormalities.  Although he answered "Yes" when asked at his October 173 separation medical history report if he experienced "frequent trouble sleeping" and "nervous trouble of any sort," his examining physician noted that he had experienced insomnia and nervous trouble in March 1973 "due to anxiety caused by personal problems."  The examiner noted that the Veteran had been removed from ATC school and had since had "no further complications, no sequelae" from any psychiatric difficulty.  

Following his separation from service, the Veteran was treated at VA facilities on multiple occasions for alcoholism and cocaine abuse but was otherwise not diagnosed with any psychiatric disorders.  VA treatment records include diagnoses of depression in May 2007 and March 2008.  In addition, the Veteran was provided a PTSD consult in February 2010, at which time the psychiatrist evaluated the Veteran for possible PTSD.  The treatment provider found that the Veteran did not have PTSD but instead diagnosed him with anxiety disorder.  He opined that the Veteran's "anxiety symptoms do appear to be present, however, likely related to the car accident" in which the Veteran's friends were killed while on active duty.  He was assigned a diagnosis of "probable PTSD" in June 2010 and of anxiety disorder in August 2010.  In addition, in the March 2013 private evaluation, the private psychiatrist diagnosed the Veteran with generalized anxiety disorder, depressive disorder, and polysubstance dependence in remission.  He pointed out that the Veteran had been disenrolled from ATC school in service for "medical reasons" and opined that the Veteran's anxiety symptoms developed in ATC school and were exacerbated by the memories of his friends who were killed in the car accident.  The examiner concluded that the Veteran's current anxiety disorder is more likely than not an "extension of the anxiety condition developed while in the Air Force."  The Veteran has continued to seek treatment for what has variously been identified by his VA treatment providers as anxiety disorder and depression.

Regarding his claimed stressor, the Board notes that, despite being asked to provide information concerning the stressor via an April 2010 VCAA letter, the Veteran has not provided information sufficient to allow any searches to be made to corroborate the stressor.  Rather, he has reported to his VA treatment providers and to the March 2013 private psychiatrist that he was affected by an event in which several of his friends were killed in a car accident sometime in 1971.  Regardless, on remand the agency of original jurisdiction (AOJ) must give the Veteran opportunity to provide sufficiently specific information concerning his identified stressor.  Once any such information is received, the AOJ must prepare a report detailing the stressor and contact the United States Army and Joint Services Records Research Center (JSRRC), and any other appropriate source(s), for verification of the claimed stressor.  (The Board notes that the Veteran's service personnel records confirm that he was not in combat during active duty, nor has the Veteran contended that he was in combat or experienced any fear or hostile military or terrorist activity while on active duty.)

The AOJ is reminded that requiring corroboration of every detail, including the Veteran's personal participation, defines "corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  The records need only imply the Veteran's participation (e.g., not controvert the Veteran's assertion that he was present when the events the records establish that his unit experienced occurred).  See also Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  In Suozzi, the United States Court of Appeals for Veterans Claims (Court) held that a radio log showing that the Veteran's company had come under attack was new and material evidence to warrant reopening a claim of service connection for PTSD, despite the fact that the radio log did not specifically identify the Veteran's participation.  Suozzi, 10 Vet. App. at 310.  The Court also stressed that the evidence favorably corroborated the Veteran's alleged in-service stressor.  Id. at 311.  Reaffirming its holding in Suozzi, the Court stated in Pentecost that, although unit records did not specifically identify a Veteran as being present during rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred objectively corroborated his claim of having experienced rocket attacks.  Pentecost, 16 Vet. App. at 128.

Regarding diagnosis of the Veteran's mental disabilities, in the instant case, the Board acknowledges that the evidence suggests that the Veteran has been diagnosed with both anxiety disorder and depression and has had at least one assessment of "probable PTSD."  However, the Veteran has not been provided a VA examination concerning his claimed acquired psychiatric disorder.  In light of this, and because the record does not reflect that the Veteran has been diagnosed with PTSD specifically by a VA or VA-contracted psychiatrist or psychologist who confirms that any identified stressors are adequate to support a diagnosis of PTSD, the Board finds it necessary to secure a VA examination to ascertain whether the Veteran in fact has PTSD that is a result of his identified in-service stressors or otherwise suffers from an acquired psychiatric disorder related to service.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010); see also 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Thus, on remand, the Veteran must be afforded a VA examination in order to obtain a current psychiatric diagnosis based on both an examination and a thorough review of his claims file.  Specifically, the Veteran must be afforded a psychiatric evaluation by a VA or VA-contracted psychiatrist or psychologist, to include particular attention to the diagnoses made as a result of VA treatment and the March 2013 private psychiatrist's evaluation.  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's claimed in-service stressor.  In addition to conducting a psychiatric examination, the designated examiner must also provide a medical nexus opinion with respect to any other identified acquired psychiatric disorder(s).  The opinion must address whether the Veteran has an acquired psychiatric disorder that is attributable to his active military service.  Such an opinion is also important in view of the evidence contained in the Veteran's post-service treatment records, which suggests that he has been diagnosed with both depression and anxiety disorder, which the February 2010 VA treatment provider and the March 2013 private psychiatrist have suggested may be linked to his experiences in service.  The examiner's opinion must be based upon consideration of the Veteran's documented medical history and assertions through review of the claims file.  A full explanation must be provided for all conclusions.  

In view of the foregoing, the case is REMANDED for the following action:

1.  The Veteran and his representative must be sent a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to enable any additional pertinent evidence not currently of record relating to the Veteran's claimed acquired psychiatric disorder to be obtained.  The AOJ must specifically ask the Veteran to provide information relating to his alleged in-service stressor, including specific dates.  The Veteran should also be invited to submit any pertinent evidence in his possession.  The AOJ must explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

2.  Once the Veteran has provided sufficiently specific information, a letter must be prepared asking JSRRC to provide any available information that might corroborate the Veteran's alleged in-service stressor.  JSRRC must be provided with a description of any alleged stressors properly identified by the Veteran, as well as copies of any relevant documents (e.g., the Veteran's DD Form 214, other service personnel records, and/or any statements made by the Veteran), or information contained therein.  Any additional action suggested by JSRRC must be accomplished.

3.  The AOJ must obtain from the Omaha VA facility any and all available medical records pertaining to the Veteran's examination or treatment at any time from March 2011 to the present.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) as regards requesting records from Federal facilities.  All records and/or responses received must be associated with the claims file. 

4.  Any medical or other records relied upon by SSA in awarding the Veteran disability benefits must be sought.  The procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities must be followed.  All records and/or responses received must be associated with the claims file.

5.  After securing all records and/or responses sought by the development requested above, the Veteran must be scheduled for VA examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  All examiners' reports must reflect consideration of the Veteran's documented medical history and assertions.

Psychiatric examination-Psychological testing must be conducted with a view toward determining accurate diagnoses, such as whether the Veteran in fact experiences PTSD or any other acquired psychiatric disorder.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and the Veteran's in-service stressors and must specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressors.  A complete rationale must be provided for all opinions expressed.

In addition to an opinion regarding PTSD, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran has any other current acquired psychiatric disorder that is related to his active military service.  In so opining, the examiner must address the February 2010 statement from the VA psychiatrist and the March 2013 private evaluation potentially linking the Veteran's anxiety disorder to service, as well as the findings of the examining physician at the time of the Veteran's October 1973 separation from service.  All opinions must be set forth in detail and explained in the context of the record.

6.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

7.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


